            Case 2:15-cv-00463-RCL-SMD Document 241-52 Filed 01/21/20 Page 1 of 15
                                                                                                                                                          f
Case File Report for EDWARDS JR, ALGIA F.
Probation Officer:      Court: Montgomery, AL
  Sentence         Probation                   Probation                                         Months On                    DOB        Print Date
                                                                 Expires       Type                                SSN
    Date             Date                       Length                                             Prob
                                              24 Months 0                    Office                                                 11/29/2017 12:00:59
  6/1/2009          6/1/2009                                     6/1/2011                            25.3
                                                 Days                        Visit                                                  PM


                                              Employment History
            Employer                      1    Phone    Supervisor ¡WagesjStart Date End Date
UNITED POSTAL SERVICE                                      1
                                                                                      I




BELL FUNERAL HOME     ¡334- 548-5122ICARL BELLI


                                                                Address
 Date                    Address                 Home Phone Cell Phone Comments
3/9/2010 4369 LUVERNE DRIVE GREENVILLE, AL 36037 334 -368 -5070 334- 414 -5978
6/2/2009 4369 LOREINE RD GREENVILLE, AL 36037                                                         334 -425 -4711


                                      Contacts
            Name                  1     Phone                  Comments
DAISY PADGETT                         334-284 -3280 NEIGHBOR
                                                                                                                   DEFENDANT'S
BRENDA EDWARDS                        334 -368-5070IMOTHER
RACHEL LADGETT
GUSSIE JONES
                                      334 -414- 5978IFRIEND
                                      334 -548-2672 GRANDMOTHER
                                                                                                                         j
                                                                                                                     E)Ii161
                                                                                                                             #v--
BRENDA EDWARDS                        334-368-5070 MOTHER                                                      á

RACHAEL EDWARDS                       334 -414-5978 ¡WIFE (MS 05/09/11)

                                               Offense
     Offense            i     Case Num Fine AmtICourt CostlWarrant Fee Court Order Program
Speeding                    07TRT005124   145.00.      0.00!      0.00
Speeding                107TRT0415071                145.001         0.001                0.00
Suspended License 07TRT041508                        625.001         0.00                 0.00
Suspended License108TRT055434                        625.00;         0.001                0.00
Suspended License109TRT011666                        625.001         0.001                0.00
Ran Red Light     109TRT055434                       145.001         0.001                0.00


                                              Status
  Date        I    Status                      Action
12 /17 /20141Terminated Modified Court Account Closed
6/30/2011 !Warrant                             Failed to Complete Terms of Probation
6/13/2011 1VOP                                 Failed to Complete Terms of Probation
6/1/2009      ¡Active                          Original Sentencing                               J


Status Notes
Date Note
        1




                                                       Hearings
            Date              1            Location
                                              Type         Status
6/30/2011 8:00:00 AMISHOW CAUSE(EXP) MONTGOMERY MUNICIPAL Scheduled)



                                                                     City SJM Ex. 52
             Case 2:15-cv-00463-RCL-SMD Document 241-52 Filed 01/21/20 Page 2 of 15

Modifications
Date Notes

                                                                               Detailed Visit Notes
   Date                                                                                    Notes
11/29/2017       Last Payment made on 05/02/2011 2403 Days Ago
11/29/2017              ** Check
                 * **
                                   for Other Courts Listed Below        ** *
ADMEN
12/17/2014
                 SC: Court Closed
HFELIO
12/17/2014       Status Changed to Terminated Modified
6/2/2014         Profile Sheet - SJONES
6/2/2014         Order of Modification - SJONES
6/2/2014         GCOP (general conditions of probation) - SJONES
7/5/2011         Returned FTR Letter - HWIGGINS_PO
                                                                                                                  2011 3:16PM By MFREEMAN Status: Scheduled
6/30/2011        Hearing: Jun 30 2011 8:00AM Type: SHOW CAUSE(EXP) Location: MONTGOMERY MUNICIPAL Entered: May 23
6/30/2011
                 SC: def failed to appear for hearing warrant issued.
MFREEMAN
6/30/2011        Status Changed to Warrant
6/30/2011
                 CFR: DEF FAILED TO APPEAR FOR HEARING WARRANT ISSUED.
MFREEMAN
6/23/2011        Returned FTR Letter 42 - HWIGGINS_PO
6/23/2011        Returned Petition for Revocation Letter - HWIGGINS_PO
6/23/2011        Returned Delinquency Letter - HWIGGINS_PO
6/23/2011        Returned FTR Letter - HWIGGINS PO
6/13/2011
                 SC: time expired
MFREEMAN
6/13/2011        Status Changed to VOP
5/23/2011
                 This is a reminder of your appt on 5/24/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
5/23/2011        VOP Letter - MFREEMAN
5/23 /2011       Notice To Show Cause - MFREEMAN                                                                                                              1




5/17/2011 Delinquency Letter - MFREEMAN
                                                                                                      CONTACT MOTHER BUT UNABLE TO
5/17/2011 T/P CALLED DEF ABOUT MISSED APPT RECEIVED MESSAGE THAT THE NUMBER IS OUT OF SERVICE. CALLED
                                                                         REACH AFTER 3 TIMES. SENDING FTR LETTER. NEXT APPT 05/24/11.
MFREEMAN REACH AFTER 3 TIMES. CALLED CONTACT GRANDMOTHER BUT UNABLE TO
5/15/2011
                 This is a reminder of your appt on 5/16/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
5/9/2011 View of FTR Letter - MFREEMAN
         T/P CALLED DEF ABOUT MISSED APPT RECEIVED MESSAGE THAT THE NUMBER IS OUT OF SERVICE. CALLED
                                                                                                     CONTACT MOTHER BUT UNABLE TO
5/9/2011
                                                                        REACH AFTER 3 TIMES. SENDING FTR LETTER. NEXT APPT 05/16/11.
MFREEMAN REACH AFTER 3 TIMES. CALLED CONTACT GRANDMOTHER BUT UNABLE TO
5/5/2011
                 This is a reminder of your appt on 5/6/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
5/2/2011         Receipt - MFREEMAN
5/2/2011                                                                                                              NEXT APPT            IS 05/06/11.
                 0/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $40.00 TODAY,
MFREEMAN
4/27/2011        FTR Letter - MFREEMAN
4/27/2011                                                                                            NEXT APPT 05/04/11.
                 O/M DEF FAILED TO REPORT AFTER BEING CONTACTED SEVERAL TIMESS...SENDING FTR LETTER.
MFREEMAN
4/25/2011
                 This is a reminder of your appt on 4/26/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admire

                 T/P DEF CALLED STATED THAT HE WILL BE IN NEXT TUESDAY. NEXT APPT 04/26/11.
         &EMAN
       OFR



4/18/2011
                 This is a reminder of your appt on 4/19/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admire

                 T/P DEF CALLED STATED THAT HE WILL BE IN ON TUESDAY. NEXT APPT 04/19/11.
MFREEMAN
4/14/2011
                 This is a reminder of your appt on 4/15/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admire
4/8/2011         Receipt - MFREEMAN
                                                                                                                           APPT IS 04/15/11.
                 0/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $39.00 TODAY, NEXT
  FREEMAN
M4/8/2011

4/7/2011
                 This is a reminder of your appt on 4/8/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admire
4/4/2011
                 You missed your appointment Friday, please call Marcy Freeman at 334-262 -0558 ASAP. Thank you.
Admire
                                                                                                                   NEXT APPT IS           04/08/11.
                  0/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $0 TODAY,
4/44
MFREEMAN
  /
 3/31/2011
                  This is a reminder of your appt on 4/1/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admire




                                                                                                                                                                  2
             Case 2:15-cv-00463-RCL-SMD Document 241-52 Filed 01/21/20 Page 3 of 15

3/28/2011
          O/P: DEF STATED ALL INFO THE SAME- NO NEW TICKETS OR CHARGES- DEF PAID $0- NEXT APPOINTMENT WITH PAYMENT 04/01/11.
MFREEMAN
3/27/2011
              This is a reminder of your appt on 3/28/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
3/21 /2011    FTR Letter - MFREEMAN
         T/P CALLED DEF ABOUT MISSED APPT RECEIVED MESSAGE THAT THAT NUMBER IS OUT OF SERVICE. CALLED CONTACTS BUT UNABLE TO REACH
3/21 /2011
MFREEMAN ANYONE AFTER 3 TIMES...SENDING FTR LETTER. NEXT APPT 03/28/11.
3/17/2011
              This is a reminder of your appt on 3/18/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
3/14/2011     Receipt - MFREEMAN
3/14/2011
              O/P: DEF REPORTED. ALL INFORMATION THE SAME AND NO NEW TICKETS. DEF PAID $20.00. SET NEXT APPT FOR 03/18/11.
MFREEMAN
3/13/2011
              This is a reminder of your appt on 3/14/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
3/7/2011      Receipt - MFREEMAN
3/7/2011
              O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $40 TODAY, NEXT APPT 03/14/11.
MFREEMAN
3/6/2011
              This is a reminder of your appt on 3/7/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
2/28/2011 FTR Letter - MFREEMAN
2/28/2011 T/P CALLED DEF ABOUT MISSED APPT RECEIVED MESSAGE THAT THAT NUMBER IS OUT OF SERVICE. CALLED CONTACTS BUT UNABLE TO REACH
MFREEMAN ANYONE AFTER 3 TIMES...SENDING FTR LETTER. NEXT APPT 03/07/11.
2/18/2011     Receipt   -   RBRANUM
2/18/2011
              O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $34 TODAY, NEXT APPT IS 022511
RBRANUM
2/17/2011
              This is a reminder of your appt on 2/18/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
2/11 /2011
              0/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID 0 TODAY, NEXT APPT 02/18/11 AT         1630.
TIWILLIAMS
2/10/2011
              This is a reminder of your appt on 2/11/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
2/7/2011      Receipt   -   MFREEMAN
2/7/2011
              0/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $35.00 NEXT APPT SET FOR 02/11/11.
MFREEMAN
2/6/2011
              This is a reminder of your appt on 2/7 /2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
2/4/2011      Receipt - MFREEMAN

              0/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $10.00 NEXT APPT SET FOR 02/07/11.
2MFREEMAN
2/3/2011
              This is a reminder of your appt on 2/4/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
1/28/2011     Receipt - MFREEMAN
1/28/2011
              O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $2.00 NEXT APPT SET FOR 02/04/11.
MFREEMAN
1/27/2011
              This is a reminder of your appt on 1/28/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
1/21/2011     Receipt - MFREEMAN
1/21/2011
              O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $35.00 NEXT APPT SET FOR 01/28/11.
MFREEMAN
1/20/2011
              This is a reminder of your appt on 1/21/2011 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
1/14/2011
              O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE 1N CONTACT INFO, DEF PAID $0 NEXT APPT SET FOR 01/21/11.
MFREEMAN
1/11/2011 T/P CALLED DEF ABOUT MISSED APPT RECEIVED MESSAGE THAT THE NUMBER HAD BEEN CHANGED DISCONNECTED OT NOT IN SERVICE. CALLED
MFREEMAN CONTACTS BUT UNABLE TO REACH ANYONE...SENDING FTR LETTER. NEXT APPT 01/18/11.
IA/_Ol I
              You missed your appointment Friday, please call Marcy Freeman at 334-262 -0558 ASAP. Thank you.
  min
12/28/2010    Receipt - MFREEMAN
12/28/2010
           0/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $10 TODAY, NEXT APPT 01/07/11.
MFREEMAN
12/28/2010 T/P CALLED ABOUT MISSED APPT FEMALE ASNWERED STATED THAT THE DEF WAS NOT IN...LEFT MESSAGE TO ADVISE DEF OF NEXT APPT SET FOR
MFREEMAN 01/04/11.
12/26/2010
              This is a reminder of your appt on 12/27/2010 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
12/17/2010
           O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $0 TODAY, NEXT APPT 122710      (a3       630.
                                                                                                                                        1           j



MSTOLBERT
12/16/2010
              This is a reminder of your appt on 12/17/2010 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Adm n
12/13/2010    Receipt - MFREEMAN
12/12/2010
              This is a reminder of your appt on 12/13/2010 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
12/10/2010    Receipt - MFREEMAN                                                                                ,




                                                                                                                                                        3
              Case 2:15-cv-00463-RCL-SMD Document 241-52 Filed 01/21/20 Page 4 of 15

12/10/2010
           O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $15.00 TODAY, NEXT APPT 12/13/10.
MFREEMAN
12/9/2010
               This is a reminder of your appt on 12/10/2010 with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admin
11/29/2010     Receipt - MFREEMAN
11/29/2010
           O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $20 TODAY, NEXT APPT IS 12/10/10.
MFREEMAN
11/28/2010
               This is a reminder of your appt tomorrow with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admire
11/19/2010     Receipt - RBRANUM
11/19/2010
               O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $30 TODAY, NEXT APPT IS 112910
RBRANUM
11/18/2010
               This is a reminder of your appt tomorrow with M Freeman of JCS at 4:30pm DO NOT REPLY!
Admire
11/12/2010
               O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $0 TODAY, NEXT APPT IS 111910
RBRANUM
11/5/2010      Receipt - MSTOLBERT
11/5/2010
          O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $25 TODAY, NEXT APPT 11/12/2010 @ 1630.
MSTOLBERT
11/2/2010 Delinquency Letter - MFREEMAN
11/2/2010 T/P CALLED DEF ABOUT MISSED APPT RECEIVED MESSAGE THAT THE CALLER IS UNAVAILABLE. CALLED CONTACTS BUT UNABLE TO REACH ANYONE
MFREEMAN OR LEAVE MESSAGE. SENDING DELINQUENCY LETTER. NEXT APPT 11/09/10
10/25/2010 FTR Letter - MFREEMAN
10/25/2010 T/P CALLED DEF ABOUT MISSED APPT RECEIVED MESSAGE THAT THE CALLER IS UNAVAILABLE. CALLED CONTACTS BUT UNABLE TO REACH ANYONE
MFREEMAN OR LEAVE MESSAGE. SENDING FTR LETTER. NEXT APPT 11/01/10.
10/15 /2010    Receipt - NJENKINS
10/15/2010
               O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $20 TODAY, NEXT APPT IS 102210 @1630.
NJENKINS
10/13/2010 Delinquency Letter - MFREEMAN
10/13/2010 T/P CALLED DEF ABOUT MISSED APPT RECEIVED MESSAGE THAT THE CALLER IS UNAVAILABLE. CALLED CONTACTS BUT UNABLE TO REACH
MFREEMAN ANYONE. SENDING DELINQUENCY LETTER. NEXT APPT 10/21/10.
10/4/2010 FTR Letter - MFREEMAN
10/4/2010 T/P CALLED DEF ABOUT MISSED APPT RECEIVED MESSAGE THAT THE CALLER IS UNAVAILABLE. CALLED CONTACTS BUT UNABLE TO REACH
MFREEMAN ANYONE. SENDING FTR LETTER. NEXT APPT 10/12/10.
9/24/2010
          0/P DEF REPORTED MADE $0 PYMT. DEF STATES NO NEW TICKETS AND NO NEW INFORMATION. NEXT APPT 10 /01 /10.
MFREEMAN
9/17/2010      Receipt - DHILL
9/17/2010
               O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $20 TODAY, NEXT APPT IS 092410
DHILL
                                                                                                                                           THE
9/13 /2010 T/P CALLED DEF ABOUT MISSED APPT. DEF STATED THAT HE TOLD P.O. THA THE SEEN ON THE 3RD THAT HE WILL NOT BE ABLE TO REPORT UNTIL
MFREEMAN 17TH. SET NEXT APPT FOR 09/17/10.
9/3/2010       Receipt - RBRANUM
9/3/2010
               O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $20 TODAY, NEXT APPT IS 091010
RBRANUM
8/30/2010 Receipt - MFREEMAN
8/30/2010 0/P DEF REPORTED TODAY. NO CHANGES IN CONTACT INFORMATION. NO NEW TICKETS OR CHARGES. DEF PAID $25 TODAY NEXT APPOINTMENT IS
MFREEMAN 09/03/10.
8/30/2010
               T/P CALLED DEF ABOUT MISSED APPT. DEF STATED THAT HE WILL BE IN TODAY.

8/20/2010      Receipt - DHILL
8/20/2010
               O/P: DEF REPORTED PD $15. ALL INFO VERIFIED, NO NEW TICKETS OR ARRESTS. NEXT APPT 08/27/10
DHILL
8/13/2010      Receipt - RBRANUM
                                                                                                                                           IS
8/13/2010      0/1, DEF REPORTED TODAY. NO CHANGES IN CONTACT INFORMATION. NO NEW TICKETS OR CHARGES. DEF PAID $25 TODAY. NEXT APPOINTMENT
RBRANUM        082010
8/6/2010
               O/P: DEF REPORTED $0. ALL INFO VERIFIED, NO NEW TICKETS OR ARRESTS, NEXT APPT 08/13/10
DHILL
7/30/2010      Receipt - DRILL
7/30/2010
               O/P: DEF REPPORTED PD $50. ALL INFO VERIFIED, NO NEW TICKETS OR ARRESTS. NEXT APPT 08 /06/10
DHILL
7/9/2010       Receipt - MFREEMAN
7/9/2010
         O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $28 TODAY, NEXT APPT IS 07/30/10.
MFREEMAN
7/62010
               O/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $0 TODAY, NEXT APPT IS 07/09/10.
MFREEMAN
7/2/2010       FTR Letter - MFREEMAN
7/2/2010
         T/P DEF CALLED AND STATED THAT HE WILL REPORT 07062010 @ 1630.
KEDWARDS
                                                                                                                              ANYONE.
7/2/2010 T/P CALLED DEF ABOUT MISSED APPT RECEIVED MESSAGE THAT THE CALLER IS UNAVAILABLE. CALLED CONTACT BUT UNABLE TO REACH
MFREEMAN SENDING FTR LETTER. NEXT APPT 07/12/10.
6/25/2010      Receipt - RBRANUM
             Case 2:15-cv-00463-RCL-SMD Document 241-52 Filed 01/21/20 Page 5 of 15

6/25/2010                                                                                   DEF PAID $40 TODAY, NEXT APPT IS 070210
             10/P DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO,
             I


RBRANUM
6/11/2010        Receipt - MSTOLBERT
6/11/2010
               /C DEF'S SISTER REPORTED ON HIS BEHALF. PAID $50. NEXT APPT 06/25/2010.
MSTOLBERT ERTIO
5/24/2010 ¡FTR Letter - MFREEMAN
5/24/2010 {T/P DEF RETURNED CALL STATED THAT HE WILL BE ABLE TO REPORT WITH FULL
                                                                                 PYMT ON THE 11TH. I INFORMED DEF THAT THE FEES WILL DOUBLE
MFREEMAN 1BY THAN BUT I WILL LET HIM PAY ON THE II TH. NEXT APPT 06/11/10.
                                                                                                                 CONTACTS BUT UNABLE TO
5/24/2010  T/P CALLED DEF ABOUT MISSED APPT BUT NO ANSWER. LEFT MESSAGE TO RETURN CALL WITHIN 24 HOURS. CALLED
MFREEMAN REACH ANYONE. SENDING FTR LETTER. NEXT APPT 06/02/10.
5/14/2010        Receipt - DHILL
5/14/2010
                 O/P: DEF REPORTED PD $25. ALL INFO VERIFIED, NO NEW TICKETS OR ARRESTS. NEXT APPT 05/21/10
DRILL
5/7/2010     ¡Receipt - MSTOLBERT
                                                                                                                      NEXT APPT 051410 @ 1630.
                 i0/P   DEF REPORTED TODAY, NO NEW TICKETS OR CHARGES, NO CHANGE IN CONTACT INFO, DEF PAID $25 TODAY,
MSTOLBERT
4/30/2010 Receipt - MFREEMAN
                                                                                                                      NEXT APPOINTMENT
4/30/2010 0/P DEF REPORTED TODAY. NO CHANGES IN CONTACT INFORMATION. NO NEW TICKETS OR CHARGES. DEF PAID $45.00 TODAY
MFREEMAN 05/07/10.
4/2/2010         ¡Receipt - NJENKTNS
                                                                                                          PAID $40.00 TODAY NEXT APPOINTMENT
4/2/2010         0/P DEF REPORTED TODAY NO CHANGES IN CONTACT INFORMATION. NO NEW TICKETS OR CHARGES. DEF
NJENKINS         043010 @1630.
3/26/2010        !Receipt - MFREEMAN
3/26/2010 (CORRECTION TO LAST NOTE DEF PAID $90.00. NEXT APPT 04/02/10.
MFREEMAN
          10/P: DEFENDANT REPORTED AND STATES ALL INFORAMTION IS THE SAME AND HAS NO
                                                                                     NEW TICKETS OR CHARGES - PD. $100.00 - NEXT
3/26/2010
MFREEMAN ¡APPOINTMENT SET FOR 04/02/10.
2/26/2010 Receipt - MFREEMAN
                                                                                                           - PD. $140.00 - NEXT
2/26/2010 0/P: DEFENDANT REPORTED AND STATES ALL INFORAMTION IS THE SAME AND HAS NO NEW TICKETS OR CHARGES
MFREEMAN  APPOINTMENT    SET FOR 03/26/10.
1/29/2010        ¡Receipt - EALLEN
                 1O/P: DEFENDANT REPORTED AND STATES ALL INFORAMTION IS THE SAME AND
                                                                                     HAS NO NEW TICKETS OR CHARGES - PD. $140.00 - NEXT
1/29/2010
FALLEN           ¡APPOINTMENT SET FOR 02 -26-10 ©16:30.
12/30/2009       ¡Receipt - MFREEMAN
12/30/2009                                                                                - NEXT APPT 01/29/10.
           ¡O/P: DEF REPORTED. ALL INFORMATION THE SAME AND NO NEW TICKETS. DEF PAID $140
MFREEMAN1
12/11/2009           Receipt - FALLEN
11/13/2009       ¡Receipt - SMARTIN
11/4/2009            FTR Letter - MFREEMAN
 11/3/2009                                                                                                  END OF DAY.
                 IT/P CALLED DEF ABOUT MISSED APPT,BUT NO ANSWER LEFT MESSAGE FOR THE DEF TO RETURN CALL BY
MFREEMAN:
10/30/2009       ¡Receipt - MFREEMAN
10/30/2009 1O/P DEF REPORTED MADE 140.00 PYMT. NO NEW TICKETS OR INFO. NEXT APPT IS 11/02/09.
MFREEMAN1
9/25/2009        ¡Receipt - MFREEMAN
9/25/2009
          O/P DEF REPORTED MADE 140.00 PYMT. NO NEW TICKETS OR INFO. NEXT APPT IS 1Oß0109.
                 Ì


MFREEMAN         I




8/21 /2009       ',Receipt - RBRANUM
8/21/2009
                 ¡O/P DEF REPORTED MADE 140.00 PYMT. NO NEW TICKETS OR INFO. NEXT APPT IS 092509.
RBRANUM,
7/17/2009        !Receipt - MFREEMAN
7/17/2009
          ÌO/P DEF REPORTED MADE 140.00 PYMT. NO NEW TICKETS OR INFO. NEXT APPT 08-21 -09.
MFREEMAN
6/16/2009        ¡Receipt - MFREEMAN
6/16/2009         General Conditions of Probation - MFREEMAN
6/16/2009                                                                                OF PROBATION. NEXT APPT 07- 17 -09.
          ¡O/P DEF REPORTED MADE 140.00 PYMT NO NEW TICKETS OR INFO. REVIEWED CONDITIONS
MFREEMAN         1




6/2/2009  ÌC /C DEF WAS PLACED ON PROBATION FOR 24 MONTHS, ADVISED DEF OF TERMS
                                                                                AND CONDITIONS OF PROBATION AND 140. 00 MONTHLY PAYMENT.
MSTOLBERT ¡FIRST APPT. 06/16/2009
 6/1/2009        ¡Status Changed to Active



       Appointment Details
     Date   Time Showed Alerts
 6/30/2011 RVHR                    N
 5/24/2011              1630   ¡
                                   N
 5/16/2011              1630       N
 5/6/2011               1630   '   N




                                                                                                                                                 S
           Case 2:15-cv-00463-RCL-SMD Document 241-52 Filed 01/21/20 Page 6 of 15

5/2/2011    WKIN            Y
4/26/2011    1630           N
4/19/2011    1630           N
4/15/2011    1630           N
4/8/2011     1630           Y
4/1/2011     1630           N
3/28/2011    1630           Y
3/18/2011    1630           N
3/14/2011    1630           Y
3/7/2011     1630           Y
2/25/2011    1630           N
2/18/2011    1630           Y
2/11/2011    1630           Y
2/7/2011     1630           Y
2/4/2011     1630           Y
1/28/2011    1630           Y
1/21/2011    1630           Y
1/14/2011    WKIN           Y
1/7/2011     1630           N
12/28/2010 WKIN             Y
12/27/20101630      ,       N
12/17/2010 1630             Y
12/13/20101630              Y
12/10/2010 1630             Y
11/29/20101630              Y
11/19/2010 1630             Y
11/12/2010 1630             Y
11/5/2010    WKIN           Y
11/1/2010    1630           N
10/22/20101630              N
10/15/2010 WKIN             Y
10/12/20101600              N
10/1/2010    1600           N
9/24/2010 1600              Y
9/17/2010    1630           Y
9/10/2010 1630              R
                            Y
9/3/2010     1630
                        r       r----
8/30/2010 1630              Y
8/27/2010 1630              N
8/20/2010 1600              Y
8/13/2010 1600              Y
8/6/2010     1630           Y
7/30/2010 1630              Y
,7/9/2010    1630           Y
7/6/2010     1630       -   Y
7/2/2010     1630           N
6/25/2010 1630              Y
6/11/2010 1630          1- Y
5/21/2010 1630              N
            Case 2:15-cv-00463-RCL-SMD Document 241-52 Filed 01/21/20 Page 7 of 15

5/14/2010 11630           Y
5/7/2010 1630             Y
4/30/2010 1630            Y
4/2/2010 1630             Y
3/26/2010 1630            Y
2/26/2010 1630            Y
1/29/2010 1630            Y
12/30/2009 1630           Y
12/11/2009 1630           Y
11/30/2009 1630           Y
11/13/2009 WK IN          Y
11/12/2009 1630           N
11/2/2009        1630     N
10/30/2009 1630           Y
9/25/2009 1630            Y
8/21/2009 1630            Y
7/17/2009 1630            Y
6/16/2009 1630            Y

                                             Financials
             1
                 Fee Insurance Fines 1VCF1Restitution1Court Cost Warrant Fee Other
IAssessed Ì96O.00          0.00 2,310.001 0.001            0.001   0.00   0.00 10.00
¡Amt Paid 741.00           0.00 1,397.00 0.00              0.00;   0.00   0.00 10.00
¡End Bal 219.001           0.00      913.001 0.00          0.00;   0.00   0.00   0.00
                             Payments
   Date             Fee Type Amount                 Note
5/2/2011         Fine            20.00
5/2/2011         Probation Fee 20.00
14/8/2011        Fine            10.00
;4/8/2011        Probation Fee   29.00
3/14/2011 Fine                       10.00
13/14/2011       Probation Fee       10.00
13/7/2011        Fine                20.00
13/7/2011  Probation Fee             20.00
12/18/2011 Fine                      24.00 CASH
12/18/2011 Probation Feel            10.00 CASH
12/7/2011  Fine                      15.00
12/7/2011  Probation Fee             20.00
12/4/2011  Probation Feel            10.00
¡1/28/2011 Probation Fee         l    2.00
11/21/2011       Fine            j   15.00
11/21/2011 Probation Fees            20.00
112/28/2010 Probation Fee        I
                                     10.00
12/13/2010 Fine                  ¡
                                     10.00
12/13/2010 Probation Feel             5.00
12/10/2010 Fine                      10.00
12/10/2010 Probation Fee         ¡    5.00
11/29/2010 Fine                      10.00
11/29/2010 Probation Feel            10.00




                                                                                        7
       Case 2:15-cv-00463-RCL-SMD Document 241-52 Filed 01/21/20 Page 8 of 15

11/19/2010 Fine                 20.00 CASH
11/19/2010 Probation Fee        10.00 CASH
11/5/2010 Fine                  15.00 CASH
11/5/2010 Probation Fee         10.00 CASH
10/15/2010 Fine                 10.00
10/15/2010 Probation Fee         10.00
9/17/2010 Fine                  10.00
9/17/2010 Probation Fee         10.00
9/3/2010 Fine                    10.00 CVASH
9/3/2010 Probation Fee           10.00 CVASH
8/30/2010 Fine                  15.00
8/30/2010 Probation Fee         10.00
8/20/2010 Fine                   10.00
8/20/2010 Probation Fee           5.00
8/13/2010 Fine                  15.00 CASH
8/13/2010 Probation Fee         10.00 CASH
7/30/2010 Fine                  35.00
7/30/2010 Probation Fee     i    15.00
7/9/2010 Fine                   18.00
7/9/2010 Probation Fee          10.00
6/25/2010   Fine                30.00 CASH
6/25/2010   Probation Fee        10.00 CASH
6/11/2010   Fine                30.00 CASH
6/11/2010   Probation Fee       20.00 CASH
15/14/2010 Fine                  15.00
5/14/2010 Probation Fee          10.00
5/7/2010 Fine             15.00
                            ,




5/7/2010 Probation Fee    10.00
4/30/2010 Fine            25.00
4/30/2010 Probation Fee   20.00
4/2/2010 Fine             30.00
4/2/2010 Probation Fee    10.00
3/26/2010 Probation  Fee  30.00
3/26/2010 Fine            60.00
3/26/2010  Probation Fee  40.00
3/26/2010 Probation Fee (40.00) ENTERED IN ERROR
2/26/2010 Fine           100.00
2/26/2010 Probation Fee   40.00
1/29/2010  Fine          100.00 CASH
1/29/2010 Probation Fee   40.00 CASH
12/30/2009 Fine          105.00
12/30/2009 Probation Fee  35.00
12/11/2009 Fine          100.00 CASH
12/11/2009 Probation Fee  40.00 CASH
11/13/2009 Fine           25.00 CASH
11/13/2009 Probation Fee  15.00 CASH
10/30/2009 Fine                 60.00
10/30/2009 Probation Fee        40.00
9/25/2009 Fine                  100.00




                                                                                e
          Case 2:15-cv-00463-RCL-SMD Document 241-52 Filed 01/21/20 Page 9 of 15

9/25/2009 Probation Fee    40.00
8/21/2009 Fine             100.00 CASH
18/21/2009 Probation Fee   40.00 CASH
7/17/2009 Fine             100.00
7/17/2009 Probation Fee     40.00
6/16/2009 Fine             100.00
6/16/2009 Other             10.00
6/16/2009 Probation Fee    30.00


NO COMMUNITY SERVICE ASSIGNED.

NO COURT MONEY OBLIGATIONS CONVERTED TO COMMUNITY SERVICE.

NO COURT ORDERED PROGRAMS ASSIGNED.

NO SPECIAL CONDITIONS NOTED.

NO DRUG TESTING GIVEN.

Picture
      Case 2:15-cv-00463-RCL-SMD Document 241-52 Filed 01/21/20 Page 10 of 15


               (,\>                          IN THZMIJNICIPAL COURT OF MONTGOMERY, AL

(Try OF MoNTGOMERY, AL
VS
                                                                413 'a,
       DEFENDANT
                                                                             ORDER OF PROBA1 ION
\()\V ON IIN      DAY. by virtue of the authority vested in me as a Municipal Court Judge pursuant to Sweet'
                      I

12-14-13. Code of Alabama, 1975, as supplemented imti amendcli hereby order the.
    ( X )Imposition of sentence           (          it                         Xi Payint of Court         tfF/titufl
and that the Defendant be placed on pro                    mole* er umg          da v of
upon the folliiwing conditions,

(1) You will make a full and truthful report Lo                                                  T       Probaion
t2) You wilt pay Judicial Correction Serv'                                                                        for                                            all conditions are met
     within 7 days. You will pay a one tim
     You will not change your residence or                                                                      witbo             notifying your Probation Officer.
14) You will avoid injurious or vicious ha                                                                                      w(s) during said term ufprobation.
i5 Ï You will not use illegal intoxicants o                                                                                     t places whe.re intoxicants, drugs, or other dangatotss
     substances are sold. dispensed or used.                                                                                eked.
t    You will       diligently at a lawful occ                                                                               time student_
(7) You will promptly and truthfully answer                                                                                   to you by the Court. Referral Office!, Court Clerk, or
     Prcibeu<n Officer and comply with all                                                                                  y give you.

(S) You will piy Fines & Costs totaling                                                                                                       per month.

cI         No
                 '
                                                Offense                                              1      F                     Costs             Iota]              j&' Time
                                                                                        ..   114111111111111111                                    IntE111111111111111111111111
'''        i     -                                  TiMa                      5CtlillIlIllMIIIIIIIIIIIIIMIIIIEEMIIIIIIIIIIIIIIIIIIII
                                                                                                             us,
                      _,.                -           '   r11/       011MIKVIN11111111151111111
                 __
                            .
                            1
                                    _
                                    .i                                       itt-:;:tvii                                                              $   ep16
                                                                                                                        1



 9) You w                                           ;111011       It:stitution                              or loss               by this offense to the victim in the following sum:

       Victim


(I )You
       I)
(10) You              '   complete Jail I line as ordered
                           Serve ( ) Suspended u
                          complete the folloWing education
                                                                                                                                   is hereby ordered:
                                                                                                                                       ation.

       (                   Referral Program      ( ) Dourest                                                       A                  ( )   Obtain GED
       ()
(12)(            Rentm                                                             to    st+ Completion                       (   D-iving School    ( )   CRO Program
                                                                                                                                  Other
(13) Other
The Court  rnaIY at any dole toodify any conditions of                                                   probation,
probation. You are subject to arrest for violation                                                        main
accordingly.
Signed thi,. die                1             du%                                            I

                                                         ?                                                                            Y, AL MUNICIPAL COURT JUDGE

                                                                        right to   cm            Fir all proceedings to this elate and have received a (x3r               ijsOR,
                                                                                                                                                        JCS (»4) 2b2-0558
Sí                                                                                                                                     rProbation Officer               0100

                                                                                                                                    First Appointment                       Abo%4130
                                                              "e'Clit    e (MSC                  1).it.t    I   ntry
     Case 2:15-cv-00463-RCL-SMD Document 241-52 Filed 01/21/20 Page 11 of 15


                                 T        MUNICIPAI.                        U R'(' C11FtMONTGI]MERY,                                 AL
                                                                                         r
aTY OF ilONT+GOMERY, AL
vs             Sowards 4MiQ                                             i



       lll>:PDSPANT
                                                          ORDE                  F PROBATIO1
NOW ON THIS DAY, by virtue of the authori                                                   as a Municipal Court Judge pursuant to Section
                                                                                             e


12-14-13, Code ofAl.bama. 1975, as supple                                                 nded, l hereby order the:
                                          (X) Payn                                     Fine /lkestitution    (X) Payment of Court Costs
     t X i Inposition of sentence

and that the ;Defendant  be placed on probation for                                    months or until i      day of                 June
                                                                                                                                   20 41,,

upon the following  conditions.

(1) You will make á full and truthful report to                                 robetion           leer as instructed.
(2) You will pay Judicial Correction Services,                          S40..00 for                b month on probation; unless all conditions are met
     within 7 days. You will pay a one times $10                                   set up Marge,
(3) You will not change your residence or top                                    nt witho first notifying your Probation Officer_
                                                                                 violate         y laws) during said term of probation.
(4) You will avoid injurious or vicious habits
(5) You will nett use illegal intoxicants or aleo                                 will y         visit places where intoxicants, drugs, or other dangerous
     substances Inc sold, dispensed or used. (                                   able if           ked.
 (6) You i work diligently at a lawful occu                                      ttless a        t time student.
(7) You        promptly and truthfully answer all                                'es d'             to you by the Court Referral Officer, Court Clerk, or
     Proba      Officer and comply with all ins                                 n he/she         y give you

(8) You wiJ pay Fines & Costs totaling                      adf-                  1   the ra                               per month.

                                  (( t irnsc                                          Fisc                   Costs              Total
1Y                 "'1IM                  -    et`AllMiliMEMINIIIIIIIMIMMIE
fl
         ...
                    i'tUT   'A            ..                                .




                                                                                 11111111111111111111
                                                    ..
                                                                      1.1                                IMIIIIMIII
(9) Y                    eke reparation        u<   restitution for tlataage or lossxatosed by this offense to the victim in the blowing sum:

        icti                                                                                            Sum
( l 4) You              complete Jail Time as ordered an                        ed above. pail time is hereby               ordatd:
       (              o Serve     t    ) Suspended upon                          ful   conption of probation.
 (11) You            Il complete   the following education                  s) arid/Or programs:
                                                                       Violence Awareness                                Obtain GED
        ()               Referral Progratn     t ) Dome                                                         (    )

        {      )


                                                                        completiotof:               (    ) Driving School        (   ) CRO Program
 (12) ( )ROilm to court on:
                                                                                                     (   ) Other
 (13) Other"
 The Court n$y at any time modify eery onnditionas o                  nitr probation. t hangc or extend probation, discharge defeadrtit or revoke
 probation. }fou are subject to arien for yiolatïota                    !ay condition            imposed b) titis order, and your probation may be revoked
 accordingly.
 Signed this the                 day of                      .   20
                                                                                              HONORABLE DARRON HLTNDLEY
                                                                                         MOFTGOMERY, AL MUNICIPAL COURT JUDGE

                                                                                                  ingc to this date and have received a copy
                                                                                                                                      ,ICS   ()    of this ORDER.
                                                                                                                                                  262 -0558

     Signed                                                                                                          Probation Officer       rret.ina      Ot.



                                                                                                                                      t   Jur1 Jt#1              D   :
     Case 2:15-cv-00463-RCL-SMD Document 241-52 Filed 01/21/20 Page 12 of 15


                                          IN THE MUMCIP                                                                            MONTGOMERY, AL
 ('ITV OF MONTGOMERY, AL
     S
 `
         DEFENDANT
                                                                            ORDER OF PROB TION
 NOW ON        IDS DAY, by virtue ut the authority
                           I                                                                                  ted in me of a Municipal Court Judge pursuant to Section
 12- 14 -13, (' tle of Alabama, 1975, as supple                                                                    aine   d,1 hereby order the:
        X Imposition of sentence            (X) Pa                                                                fFine /Destitution,    (X) Paynxctt ofCourt C
                                                                                                                                                                         Uni
         t.           1


 and that the Defendant be placed on probation                                                                      months or until       day cet ;            2
 upon the following conditions.

 (1) You will make a full and truthful repo.                                                                                  n(       racer as instructed.
 (2) You will pay Judicial Correction Servie                              h month on probation, unless all conditions are met
         within Ida }'s. You will pay a one time                       arge.             C,1{ì                 {setupe
 O       You will not change your residence or emp           nt withou first notifying your Probation Officer.
 (4)     You will avoid injurious or vicious habits :n d not violate y law(s) during said term of probation.
 (5)     You will not use illegal intoxicants or alcohol; uor will yo visit places where intoxicants. drugs. or critter dangerous
         subsrmées are sold, dispensed or used. ( ) A kahle if c1 eeked.
 (6)     You will work diligently at a lawful               unless a   I tune student_


 (7)     You will promptly   and truthfully answer  all     ivies direcd  to you by the Court Referral Officer. Court Clerk, or
         Probation Officer and comply with all i             helsbe m y give you,




                                                                     k
 (S) You will pay Fines & Costs totalirre.                                                                         the retelof                              pet month.




                                                                    `ri
                                                                                 (




E:',
 Case No

                                   totl,
                                          :Y
                                                Ol tense
                                                            ,
                                                                t
                                                                        n    '




                                                                              11
                                                                                                 :
                                                                                                     gm           Fme                        Costs
                                                                                                                                                               r-
                                                                                                                                                                 l?:al
                                                                                                                                                                    toa
                                                                                                                                                                    (P95
                                                                                                                                                                                  lail Time (days)




                                                                           1:
141114111117                                            ,

i.:inal                    1   t   il l                             .   EMMA' 111111M                                                                               i4 5
O.                                                                                                       Z11111111111111111                                         (4 2:15

 (9') )jCtü will tnake. r'epa::tUOn or                              restitution for                            gr or loss paused by this offense to the victim                 in the following sum:

                                                                                                     I
         Victim                '                                                                                                          Sum   S
 (I0)You  Vi complete Jail Time as ordered                                                                                  ve, Jail time is hereby
     t         Serve       ) Suspended upon     (                                                               ful completionof probation.
 (11)Youwi complete the following education                                                                         andior programs:
                                                                                                               se{ s)
     ( ) Court Referral Program    ( ) Domes                                                                   cilene Awjnreness ( ) Obtain GED
     ( ) Other:

  (12) (          )   Return to court on:                                            to show completion                            e     ( ) Driving School ( ) CRO Program
                                                                                                                                          ( ) Other
 (13) Other
  The Cain mai at any time modify any conditions of
  probation. You art subject to arrest for violation
 accurdingl:t.
 Signed this :he                      I        day of       7V n                     ,   20
                                                                                                          i
                                                                                                                                                  DLEY
                                                                                                          I             MONTGOMERY, AL MUNICIPAL COURT JUDGE

              I   has.:    crnsel or have                           my right to ccrun.: I roi                           n          fogs to this date nuxi have received a copy of this O     R.
                                                                                                                                                                  JCS (;i34) 262 -0S311
                                                                                                                                              h       Probation Officer        ,ter t0y'i
                                                                                                                                                      t   Appointment    ,i.IOC lY/ Abb )3             i1   3°
                                                                                                                                   t                                 _




       For .i(            . use only:          O    Coosect+Eive           Cue                                Data }Mir'
        Case 2:15-cv-00463-RCL-SMD Document 241-52 Filed 01/21/20 Page 13 of 15


                                                                            U RT      OF MON"                         0      E R:Y, AL                                  a   krret   iic}   MV
                                                                                                                                                                                    Io
                                                                                                                  f


                                                                                                                                                                       ov      It



             DöISENBANT
                                                                                                                                                                                    t/
                                                             ORD                  PROB TION
               i S DAY, by virtue of the authority v
                                                                                              a   Municipal Cotin Judge pursuant to Section
    NOW ON "1 MS
                                                                                                   hereby order the:
    12- 14 -13, Code of Alabama, 1975, as suppleme
                                                                                                      1


                                              (X)                                              estitution    (X) Paume                 t   of Coun     Cos
         { X i Imposition of sentence
    and that the lhtìndant   be placed on probation                                           s or until  1    day of                        fl        20      !   i`   ,


    upon the following conditions.

    (1) You       take a full and truthful report to                        Probation ÇfJ`ttuer as instructed,
                     Judicial Correction Services,                          $40.00 for      b month on probation, unless all conditions are met
    (2) You in   pay
                                                                                    up e
        within days. You will pay a one time S10.                           Gk set
    (3) Ycat wi not change your residence or emp                                   ithouÌ first notifying your Probation Officer.
                                                                                iolate any law(s) during said term of probation.
    (4) You wilI avoid injurious or vicious habits
    (5) You wi I not use illegal intoxicants or at                           or will yoti visit places where intoxicants_ drugs, or other dc,iigemus
        subs   «'s are sold, dispensed or used., {                           icable if c tecked..
    (b) You      work diligently at a lawful occupa                          unless a full time student_

                                                                                         y   to you by the Court Referral Officer, Court Cleric, or
                        `

    (7) You    t promptly and tnithtiilly answer al
                                                                                   di
                  Officer and comply with all bu                               he/she        give you.

                                pay Fines & Costs totaling                         the rats of                               per month.
         ) You




1
    t

    r*J,iWj!Iiti{¡
    üill3`..1L"aa1
                            IMO Offense
                                                        t!
                                                          er
                                                           !
                                                                                  Fine


                                                                                  I
                                                                                                             Costs


                                                                                                                                 I
                                                                                                                                  Total                    Jail Time da        r




                            MN                                                    11111111111111



                                                                                   or losseaused by this offense to the victim in the following sum:
     (9) You will make reparation or restitution for                        Page


                                                                                  S                       Sutra
           Victim
                                                    and   ed above.  pail time  is hereby ordered:
     (t 0) You wIlicomplete Jail Time as ordered
           (    ) To Serve ( ) Suspended        upon s        I complMetion of probation.
                 wall complete the following oducation'C        ) and* programs:
                       Referral Program    (  ) DomeslÍr Violence  Atareness ( ) Obtain GED
           ( ) Colint
              ()
        (12) ( ) Re#árn to court on:                              to s      ;co                   :       ( ) Driving School ( ) CRO Program
                                                                                                          ( ) Other

        (13) Other          i




        The Court   r           y at any time modify any conditions o         probation. change or extend probation. discharge defendant or revoke
        pmbai¡on.               ou are subject to arrest far vioiattotn    Pinycondìtioniimposed b this order, and pour probation may be revoked
        *ccnrdingtv
        Signed this the                 _ day of                  ,   20
                                                                                           HONORABLE DARRON HENDLEY
                                                                                      MONTGOMERY, AL MUNICIPAL COURT JUDGE

                                                                                                           to this date and hove received a copy of this ORDER-
                                                                                                                                               ) 26245511

                                                                                                                          Probation Officer
                                                                                                                                                       -ce rra
        Si


        Commentar                                                                         ÿ
                                                                                                                  First Appoint                   La r'1   f       1   jP   WU             3D




1                                                                                                                                                                                               13
   Case 2:15-cv-00463-RCL-SMD Document 241-52 Filed 01/21/20 Page 14 of 15


The following information is required by the Court. Failing to answer completely
and honestly may result in additional fines and /or jail time. Information is sub
to verification prior to your leaving court.                                                                                                   Please Print!
Name:                  "   -              '                                                       1.,                                                                                   rt.afll0,0
           last                                                                               P   t                                                                                     Middle

Address:

Street
               3            `I        4   o t c Tile                          ).                        :   r- e)t
                                                                                                              City
                                                                                                                     d   h                                     '    .



                                                                                                                                                                   ST
                                                                                                                                                                                               "3(.;C.4
                                                                                                                                                                                               Zip
                                                                                                                                                                                                               ?

P.O. Box                                                                                                       City                                                ST                          Zip

Home Phone         MI NI! -                                 .   ;i
                                                                 .     '              Cell Phone

Employmen                                     rf u                            r
                                                                                                                                                                   '..`i
                                                                                                                                                                                    r
                                                                                                                                                                                    so     '
Company                    -"    %L
                                                           i}          mil        ft-4N   '                                      Phone C 33                i   )            6   -

Supervisor     (..2-       on )'e t                    1                                                        City         f   Ly ire   1   -:   Ije Pi               .



Emergency Contacts: (Must be someone who does not                                                                live with you, but does know how to get in touch with you.
Example: mother, brother, aunt, friend, neighbor)

1. Name        Ace                        -   1
                                                           ^44?1t-ti:L'                               Relationship t-Y: 1t'_                                                    Phone (-) )tilt'- i c-
Z. Name            f t,--lc I c
                           ==                                        ~'' -i
                                                                              1                       Relationship           ftit3Jfir             (                            Phone (I )y ?4-g CSC: 7C.
                                                                                                                                                                                                     )


3. Name        -- % i
               R
                                 5    )       c   ('   ,1 cyt ri t                                    Relationship               Ct c- r r»            pp-1. L      ei          Phone     (ï >'.)         j$   - LC-   7

Personal Information:                                                                                                                              t                                                            .,
DOB                                                                  SSN                                                          Race             .N.:cCL                                               Sex   (M`/F

Height     1           '   i)                 "    Weight                  . 't           '   lbs.      Eye Color            /2     F%4; c.            i                    Hair Color           /fit 4 C
Additional Information:

Drivers License Number                                                                                       Drivers license State                                              Expiration

If no drivers license number, other ID

Automobile Information:

Year                       Make                                                                                              Model

Color                                                                                                 Body                                                                      Tag Number

Identity Mates: Identify any scars, marks or tattoos
Shape/Graphic

Location



The above Information is held confidential and its use limited to court business only.


                                                                                                                                 Date
     Case 2:15-cv-00463-RCL-SMD Document 241-52 Filed 01/21/20 Page 15 of 15


The following information is required by the Court Failing to answer completely
and honestly may result in additional fines and/or jail time Information is subject
to verification prior to your leaving court.                                                                                        Please Print!
Name;       E.   --          ç                                                           .L,,,,                                                                             ,bildi11
           Last                                                                        Rest                                                                             Middle

A,                                                                                                                                                it
Address;

Street
             q3              ß        L,,rc +`f*' K,1,
                                                                     rJ
                                                                                              :       -,
                                                                                                       City
                                                                                                             1)c                             /1.
                                                                                                                                                  ST
                                                                                                                                                                                -3c,ci
                                                                                                                                                                                 Zip



                                                                                                       City                                        ST                            Zip
P.Q. Box

Nome     Phone (71Y                   144           -       >   7   IL            Cell Phone      (           )                                                    Pager (W-.___) _______..                 ___


Employrrien
Company              t'          /,             V i-1 v.,Í                !4c-i   t'                                Phone           (   '1    )        .       +   i-r
Supervisor L-cZr?                         -''   1   i                                                      City    fk4 PIC li, e             J)ì           .




Emergency Contacts: (Must be someone who does not live with you, but does know how to get in touch with you.
Example: mother, brother, aunt, friend, neighbor)
                                                                                                                                                                    Phone (3')I              IT        1.
I. Name      ` h r'----L---/'r:-(---c
             i
                                      c
                                                                                              Relationship VÍ,\-                                                                       )L1

                                                                                                                                                                                           ?C4 --$C,.7C.f
Z.   Name

3. Name
            Arc itC.4S.
                 5'5
                 .
                     i
                     N  r C3l-, r t
                         i                 < <"     ;
                                                        4   í                                 Relationship

                                                                                              Relationship
                                                                                                                   rilt-ihe it
                                                                                                                    C_`{ c- G..ix.-1 J        1   lift- Phone (V
                                                                                                                                                                    Phone (1           )


                                                                                                                                                                                 ''l) 51 E --24-'.-' T'
Personal Information:                                                                                                                                                                             .,
DOB                                                             SSN                                                    Race         AJ            C_                                       Sex lMy'    F



Height                .' / /              .-        Weight -7             2'l      "   lbs.       Eye Color         /2:1   i'`-.7   L.;'     `'                    Hair Color     /$/1-Z C
Additional Information:

Drivers License Number                                                                                Drivers License State                                         Expiration

if no drivers license number, other ID

Automobile Information:
Year                     Make                                                                                       Model

Color                                                                                         Body                                                                   Tag Number

Identity Marks: Identify any scars, marks or tattoos
Shape /Graphic

Location



The above information, is held confidential and its use                                                                              limited to court basin


Signature                                                                                                            Date
